              Case 2:18-cr-00086-RSM Document 79 Filed 05/29/20 Page 1 of 1




 1                                                              Chief Judge Ricardo S. Martinez
 2
 3
 4
                         UNITED STATES DISTRICT COURT FOR THE
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6
 7     UNITED STATES OF AMERICA,                         NO. CR18-0086RSM
 8                           Plaintiff,
 9                      v.                               ORDER GRANTING
                                                         MOTION TO SEAL
10     THANH CONG PHAN,
11                           Defendant.
12
            This matter has come before the Court on the motion to seal Government’s Motion
13
     for Risk Assessment Pursuant to Title 18, United States Code, Section 4246. The Court
14
     has reviewed the motion and records in this case, finds there are compelling reasons to
15
     permit the filing of the motion and exhibits under seal.
16
            IT IS HEREBY ORDERED that the Government’s Motion and accompanying
17
     Exhibits be filed under seal.
18
            DATED this 29th day of May, 2020.
19
20
21                                             A
                                               RICARDO S. MARTINEZ
22                                             UNITED STATES DISTRICT JUDGE
23
24
     Presented by:
25
26 s/Ye-Ting Woo
   YE-TING WOO
27 Assistant United States Attorney
28

      ORDER GRANTING MOTION TO SEAL - 1                                    UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      CR18-0086RSM/PHAN
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
